Citation Nr: 9921537	
Decision Date: 07/30/99    Archive Date: 08/03/99

DOCKET NO.  94-02 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in St. Petersburg, Florida


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim for entitlement to service connection for 
residuals of a head injury, to include a brain tumor.

2.  Entitlement to service connection for residuals of a head 
injury, to include a brain tumor, based on a de novo review of 
the record.


REPRESENTATION

Appellant represented by:	John M. Lawrence, Esquire


WITNESS AT HEARINGS ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

C. Schlosser, Associate Counsel


INTRODUCTION

The veteran had active military service from February 1943 to 
January 1947.

In a June 1988 decision, the Board of Veterans' Appeals (Board) 
denied service connection for residuals of a head injury, to 
include a brain tumor.

The present appeal first came before the Board on appeal from a 
March 1993 rating decision in which the RO found that new and 
material evidence had not been submitted to reopen a claim for 
service connection for residuals of a head injury, to include a 
brain tumor.  The veteran appealed and was afforded a hearing at 
the RO before the undersigned member of the Board in February 
1994.  The Board remanded the case to the RO for additional 
development in August 1994 and August 1996.  In a February 1997 
decision, the Board found that new and material evidence had not 
been submitted to reopen a claim for entitlement to service 
connection for residuals of a head injury, to include a brain 
tumor.  The veteran appealed to the United States Court of 
Appeals for Veterans Claims (Court).

This matter now comes before the Board pursuant to a November 
1998 order of the Court vacating and remanding the February 1997 
Board decision which found that new and material evidence had not 
been submitted to reopen a claim for service connection for 
residuals of a head injury, to include a brain tumor, based on a 
change in the law concerning new and material evidence.  See 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  Since the 
February 1997 Board decision was issued, the veteran has changed 
representation and is currently represented by a private attorney 
as reflected on the title page of this decision.


FINDINGS OF FACT

1.  In June 1988, the Board denied the veteran's claim of service 
connection for residuals of a head injury, to include a brain 
tumor.

2.  New and material evidence which is relevant and probative has 
been associated with the claims folder since the final June 1988 
Board decision.


CONCLUSION OF LAW
New and material evidence to reopen a claim of service connection 
for residuals of a head injury, to include a brain tumor, has 
been presented.  38 U.S.C.A. §§ 1110, 5107, 5108, (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.104(a), 3.156(a) (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The veteran has maintained that he is entitled to service 
connection for residuals of a head injury sustained in a truck 
accident in service in 1944 and in a subsequent assault in 
service in 1946.  He contends that the residuals of these head 
injuries 
resulted in a brain tumor.  He asserts that since the 1946 
assault, he had continuous headaches and developed a brain tumor; 
since the removal of the brain tumor, he has continued to 
experience headaches, dizziness and problems with balance, 
weakness and hearing loss.

Initially, the Board notes that appellate review of the entire 
claims folder reveals an intention by the Board to reopen the 
veteran's claim in the August 1994 remand  based on a finding of 
new and material evidence.  However, no findings of fact or 
conclusions of law were made with respect to the issue of whether 
new and material evidence had been submitted to reopen the claim 
for entitlement to service connection for residuals of a head 
injury, to include a brain tumor.  Pursuant to Barnett v. Brown, 
83 F.3d 1380 (Fed. Cir. 1996), the Board must first determine 
whether new and material evidence has been submitted to reopen 
the appellant's claim-a prerequisite to jurisdiction by the 
Board over the merits of the claim.  The Federal Circuit held 
that the Board does not have jurisdiction to consider a claim 
which is previously adjudicated unless new and material evidence 
is presented, and before the Board may reopen such a claim, it 
must so find.  

In February 1997, after the claims folder was returned following 
remand development, the Board held that the evidence submitted 
since the last final determination was not new and material 
because it did not raise a reasonable possibility of a change in 
the outcome.  See Colvin v. Derwinski, 1 Vet. App. 171 (1991).  
However, as noted above, the Court vacated and remanded the 
February 1997 Board decision in November 1998 based on a change 
in the law concerning new and material evidence.  Following a 
longitudinal review of the claims folder subsequent to the 
November 1998 order of the Court, it is the decision of the 
Board, as set forth below, that new and material evidence has 
been presented to reopen the veteran's claim for service 
connection for residuals of a head injury, to include a brain 
tumor.

38 C.F.R. § 3.156(a) provides, in pertinent part, that there must 
be added to the record new and material evidence which bears 
directly and substantially upon the 
specific matter under consideration, which is neither cumulative 
nor redundant, and which by itself or in connection with evidence 
previously assembled is so significant that it must be considered 
in order to fairly decide the merits of the claim.  The Court has 
held that, once a denial of service connection has become final, 
the claim cannot subsequently be reopened unless new and material 
evidence has been presented.

In a recent decision, the Court held that the decision of the 
Federal Circuit in Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998) 
(which overruled the legal test previously used to determine the 
"materiality" element of the new and material evidence test) 
now requires a three-step process for reopening claims.  Elkins 
v. West, 12 Vet. App. 209 (1999).  Under the new Elkins test, the 
VA must first determine whether new and material evidence has 
been presented under 38 C.F.R. § 3.156(a); second, if new and 
material evidence has been presented, immediately upon reopening 
the VA must determine whether, based upon all the evidence and 
presuming its credibility, the claim as reopened is well-grounded 
pursuant to 38 U.S.C.A. § 5107(a); and third, if the claim is 
well-grounded, the VA may then proceed to evaluate the merits of 
the claim but only after ensuring that the duty to assist under 
38 U.S.C.A. § 5107(b) has been fulfilled.

38 C.F.R. § 3.156(a) (1998) provides that "new and material 
evidence" is evidence not previously submitted which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant, and 
which by itself or in connection with evidence previously 
assembled is so significant that it must be considered in order 
to fairly decide the merits of the claim.

The Board is required to review all of the evidence submitted by 
an appellant since the last final denial of a claim on any basis, 
to include decisions by the RO or the Board which had refused, 
after having considered newly presented evidence, to reopen a 
previously disallowed claim because of a lack of new and material 
evidence.  Evans v. Brown, 9 Vet. App. 273 (1996).

At the time of the Board's decision in June 1988, the evidence of 
record revealed that any existing service medical records were 
destroyed in a fire at the National Personnel Records Center 
(NPRC) in July 1973.  The veteran had submitted several "buddy" 
statements from fellow servicemen who provided information on the 
incident in which the veteran was assaulted by six other 
servicemen.

Private medical records from 1973 and 1974 showed that the 
veteran underwent the insertion of a ventricular jugular shunt in 
December 1973 and removal of a cerebellar tumor (atypical 
teratoma in the left posterior cranial fossa) in January 1974 at 
a private hospital.  The medical treatment records did not 
reflect a history of pertinent symptoms earlier than 5 years 
before initial treatment in 1973, nor did they link the onset of 
such symptoms to military service or an event therein.

The Board concluded in the June 1988 decision that any head 
injury sustained by the veteran in service was acute and 
transitory and subsided without residual disability.  It was 
indicated that there had been no clinical documentation of a 
brain tumor and associated neurological symptoms for more than 15 
years after the veteran's discharge from service.

Using the guidelines articulated above, the Board has reviewed 
the additional evidence which has been associated with the claims 
folder since the June 1988 Board decision.  A statement dated in 
August 1988 was received from Frank J. Maniscalo, M.D., which 
indicated that he had treated the veteran in 1947 and 1948 for a 
variety of symptoms including severe headaches with eye pain, 
neck and arm pain, cervical spondylosis, memory loss, and skull 
trauma.  He noted that his treatment records of the veteran prior 
to 1950 had been destroyed.  Dr. Maniscalo further stated that 
the veteran had been treated by Dr. Scuderi for neck pain, 
headaches and myofascial pain.

The veteran was seen at St. Lukes Hospital in August 1988 for 
treatment of severe headaches.  In December 1990 and August 1991, 
the veteran was treated at St. Cloud Hospital for severe 
headaches and status post brain tumor.

At a February 1992 RO hearing, the veteran testified that he 
sustained head injury in service when he was involved in a truck 
accident.  He fell asleep behind the wheel, smashed the truck and 
hit his head.  He was subsequently assaulted by several other 
serviceman while walking home from work one night.  He did not go 
to the doctor, but stayed in bed for three days after passing 
out.  The veteran stated that he subsequently developed terrible 
headaches and pain all over his shoulders, head, and neck.  All 
of his teeth were pulled because of pain in his mouth.  He 
learned that he has a brain tumor in 1973.  Since the brain 
surgery, his headaches are less severe, but he has experienced 
balance problems and dizziness.

A statement dated in January 1993 was received from Dr. Zambito, 
the veteran's dentist, who indicated that all of the veteran's 
teeth were pulled during a 12 year period beginning around 1947 
or 1948 due to mastoid pain.

At his February 1994 hearing at the RO before the undersigned 
member of the Board, the veteran indicated that after he was 
beaten by several fellow servicemen, he was taken to the 
hospital.  He indicated that no one had told him his brain 
contusion might develop into a tumor at some later date.  After 
his discharge from service, he sought treatment for headaches 
from Dr. Maniscalo.  He had initially believed his headaches were 
the result of a dental problem and had all of his teeth removed.  
When his headaches continued, he sought treatment from Dr. 
Maniscalo who is a chiropractor.  He was diagnosed with a brain 
tumor in 1973.  He indicated that, at the time he was diagnosed 
with the tumor, he was told that the tumor could be the result of 
a past brain injury.  The veteran further testified that there 
were additional VA treatment records which had not been obtained 
and associated with the claims folder.

Daily Sick Reports showing treatment for an unknown medical 
condition on three occasions in service in December 1946 (9th, 
16th, and 19th).  The nature of his illness was not indicated and 
the veteran was returned to full duty on each occasion.

At the direction of the August 1994 Board remand, the veteran was 
examined on a fee basis by a neurologist in March 1995.  The 
examiner was provided with the claims folder for review and was 
asked to provide an opinion regarding the nature and etiology of 
the veteran's brain tumor and whether it was related to a head 
injury 
in service, as claimed by the veteran.  Following examination and 
review of the entire record, the examiner stated that the 
veteran's brain tumor, an atypical teratoma, was not of the type 
which would develop from a head injury and was not causally 
related to service.

Additional VA treatment records were received from the Castle 
Point, New York VA Medical Center (VAMC) in June 1996.  Appellate 
review of these records reveals that the veteran has been treated 
for headaches and various neurological complaints as residuals of 
his brain tumor.  He has also been treated for a variety of other 
disorders unrelated to this appeal.

There are multiple lay statements in the claims folder confirming 
the veteran's report of injury in a truck accident and as a 
result of an assault by fellow servicemen.

The veteran has also submitted a number of medical treatises and 
articles concerning brain tumors, head injury and associated 
neurological symptoms.

Based on a longitudinal review of all evidence received since the 
June 1988 Board decision, including the medical opinions 
presented by Dr. Zambito and Dr. Maniscalo and the testimony of 
the veteran at his two hearings, the Board finds that new and 
material evidence has been presented to reopen the veteran's 
claim for 
service connection for residuals of head injury, to include a 
brain tumor.  As such, the veteran's claim is reopened.  Justus 
v. Principi, 3 Vet. App. 510 (1992).  


ORDER

New and material evidence to reopen the claim for service 
connection for residuals of a head injury, to include a brain 
tumor, has been submitted.  Accordingly, to this extent, the 
appeal is allowed.


REMAND

In light of the Board's conclusion that the claim of service 
connection for residuals of a head injury, to include a brain 
tumor, is reopened, and pursuant to the holding of the Court in 
Elkins, supra, a determination must be made as to whether the 
veteran has presented a well-grounded claim for entitlement to 
service connection for residuals of a head injury, to include a 
brain tumor, on a de novo basis.  In order to ensure that the 
veteran's procedural rights are protected so far as his being 
given adequate notice and opportunity to present argument and 
evidence on the underlying question of service connection, a 
remand of the case to the RO is indicated.  Bernard v. Brown, 4 
Vet.App. 384 (1993).

In addition, the following evidence was received at the Board in 
June 1999:  a letter dated in May 1999 from Abdul Mamsa, M.D., 
stating that the veteran has been followed since July 1998 for 
treatment of gait difficulty, decreased hearing and Tourette's 
syndrome.  Dr. Mamsa indicated that the veteran is status post 
craniotomy and shunt placement in December 1973 and doing fairly 
well; lay statements from the veteran and his wife; and treatment 
records dated from 1995 through October 1998 from Fidel 
Rodriguez, M.D., showing that the veteran has been followed for a 
variety of disorders, including gait impairment and status post 
brain tumor.  This evidence was received at the Board without a 
waiver of RO review pursuant to the provisions of 38 C.F.R. 
§ 20.1304 (c) (1998) and the RO has not had the opportunity to 
review it.

Consequently, the case is REMANDED to the RO for the following 
actions:

1.  The RO should take the appropriate 
steps to contact the veteran and determine 
whether he has received any additional 
treatment for residuals of a head injury, 
to include post-operative treatment for his 
brain tumor, since October 1998, the date 
of the most recent private treatment 
records in the claims folder.  Based on his 
response, the RO should obtain copies of 
all treatment records from the identified 
source(s), and associate them with the 
claims folder.

2.  Following completion of the foregoing, 
the RO must review the claims folder and 
ensure that all of the aforementioned 
development action has been conducted and 
completed in full.  If any development is 
incomplete, appropriate corrective action 
is to be implemented.

3.  The RO should then review the record 
and the claim should be readjudicated on a 
de novo basis, in accordance with the 
chronology set forth in Elkins v. West, 12 
Vet. App. 209 (1999).  

If the determination remains adverse to the veteran, both the 
appellant and his representative should be provided with a 
Supplemental Statement of the Case.  The veteran and his 
representative should be given the opportunity to respond within 
the applicable time.  On remand the appellant is free to submit 
additional evidence and argument on the questions at issue to the 
Board.  Quarles v. Derwinski, 3 Vet. App. 129 (1992)

Thereafter, the case should be returned to the Board, if in 
order.  The appellant need take no action unless otherwise 
notified.  The purpose of this remand is to ensure due process of 
law.

This claim must be afforded expeditious treatment by the RO.  The 
law requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-446, 
§ 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 (West 
Supp. 1999) (Historical and Statutory Notes).  In addition, VBA's 
Adjudication Procedure Manual, M21-1, Part IV, directs the ROs to 
provide expeditious handling of all cases that have been remanded 
by the Board and the Court.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



		
	N.R. ROBIN
	Member, Board of Veterans' Appeals


 

